DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958), Eberbach E6140 (Eberbach Brochure Model E6140) and Eberbach E6155 (Eberbach Brochure Model E6155).
With respect to claim 1, the reference of VWR discloses a culturing apparatus (page 31)(Fig. reproduced below) for culturing a culture medium with which an airtight container is filled, the culturing apparatus comprising: a storage container in which a plurality of the airtight containers are arranged; a container holding unit that holds (table)(¶[0026] of the instant specification shows a table as corresponding to “a container holding unit”); and a motion 

    PNG
    media_image1.png
    566
    902
    media_image1.png
    Greyscale
While the reference of VWR discloses the use of airtight containers, the reference is silent with respect to the material of the container and/or if the container is filed with culture medium.
The reference of Hui discloses that it is known in the art to employ “plastic single use” containers filled with culture medium (¶[0006]) which are positioned on shaker devices (Fig. 2).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ plastic or synthetic resin containers filled with culture medium in the system of the primary reference for the known and expected result of providing an art recognized device for shaking a culture container while providing a single use culture container.

The reference of Eberbach E6140 discloses that it is known in the orbital shaker art to employ a storage container which is a box (E6140.A.UB-Utility Box Carrier) which can be interfaced with a container holding unit (table) of an orbital shaker.
The reference of Eberbach E6155 evidences that it is known to position a plurality of airtight containers within a box for the shaker wherein the plurality of the airtight containers are stored in the storage container in contact with each other (See “Shown with optional E6175 Box Carrier).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a utility box as suggested by the references of Eberbach for the known and expected result of providing an alternative means recognized in the art to interface a plurality of containers with an orbital shaking device.  The utility box structure would allow more flexibility and allow many different numbers and sizes of containers to be interfaced with the shaker device.
With respect to claim 2, the reference of VWR discloses the use of a guide portion (See reproduced figure) for securing the storage container to the holding unit.
With respect to claim 7, use of the device as encompassed by the combination of the references discussed above with respect to claim 1 would include a method of culturing a culture medium which is an airtight container, which is a synthetic resin bottle, is filled and the method includes the steps of holding a box-like container in which a plurality of the airtight containers arranged by a container holding unit; and a step of imparting a physical motion, from the outside of the storage container, to the storage container held in the container holding unit.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958), Eberbach E6140 (Eberbach Brochure Model E6140) and Eberbach E6155 (Eberbach Brochure Model E6155) taken further in view of Yi (US 2004/0151064).
The combination of the references of VWR, Hui, Eberbach E6140 and Eberbach E6155 has been discussed above with respect to claims 1 and 7.
Claims 3 and 8 differ by reciting that the physical motion to the storage container is in a vertical and horizontal directions.
The reference of Yi discloses that it is known in the art to shake a culture device in three dimensions (vertical and horizontal) to provide a bigger contacting surface between  the culture media and air in the culture container (¶[0008]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the motion imparting unit of the primary reference to provide a three-dimensional shaker motion for the known and expected result of improving the contacting surface between the culture medium and the air within the culture container.
With respect to claims 4 and 9, the reference of VWR discloses that the device can operate as rpms up to 1200 (page 31).
With respect to claims 5 and 10, the reference of VWR discloses that the device has a motion width or orbit of 3mm (page 31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958), Eberbach E6140 (Eberbach .
The combination of the references of VWR, Hui, Eberbach E6140 and Eberbach E6155 has been discussed above with respect to claim 1.
Claim 6 differs by reciting that the apparatus includes a plurality of container holding units provided in a vertical direction.
The reference of Bae discloses that it is known in the art to provide a shaking device with a single container holding unit (5) (Fig. 1) or a plurality of container holding units (5) (Fig. 13) provided in a vertical direction.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to modify the system of the primary reference to include a plurality of container holding units for the known and expected result of allowing additional containers to be shaken by the same motion imparting unit.

Response to Arguments
The rejection of claims 1-10 under 35 USC 112(b) has been withdrawn in view of the amendments to the claims and corresponding comments on page 5 of the response dated 2/8/2022.

The rejections of claims 1-10 under 35 USC 103 over the combination of the references of VWR and Hui has been withdrawn in view of the amendments to claims 1 and 7 and related comments on pages 6-9 of the response dated 2/8/2022.  However, new grounds of rejection have been made under 35 USC 103 over the combination of the references of VWR (VWR Laboratory Equipment) in view of Hui (US 2008/0199958), Eberbach E6140 (Eberbach Brochure Model E6140) and Eberbach E6155 (Eberbach Brochure Model E6155) which address the newly recited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB